MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                    FILED
      this Memorandum Decision shall not be                                Jun 19 2019, 10:26 am
      regarded as precedent or cited before any
                                                                                CLERK
      court except for the purpose of establishing                          Indiana Supreme Court
                                                                               Court of Appeals
      the defense of res judicata, collateral                                    and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                    APPELLEE PRO SE
      Mark Small                                                Elizabeth M. Kistner
      Indianapolis, Indiana                                     Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Dennis L. Mink,                                           June 19, 2019
      Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                18A-JP-2773
              v.                                                Appeal from the Marion Circuit
                                                                Court
      Elizabeth M. Kistner,                                     The Honorable Tamara L. Rogers,
      Appellee-Respondent.                                      Magistrate
                                                                Trial Court Cause No.
                                                                49C01-1405-JP-14790



      Najam, Judge.


                                        Statement of the Case
[1]   Dennis Mink (“Father”) appeals the trial court’s order awarding physical

      custody of M.L.A.M (“Child”) to Elizabeth Kistner (“Mother”). Father



      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2773 | June 19, 2019                 Page 1 of 6
      presents a single issue for our review, namely, whether the trial court abused its

      discretion when it awarded custody of Child to Mother. We affirm.


                                  Facts and Procedural History
[2]   Mother and Father were in a romantic relationship and lived together beginning

      in 2008. Mother gave birth to Child, out of wedlock, on August 28, 2010. In

      2014, Father filed a petition to establish paternity of Child, custody, and child

      support. In 2015, Mother and Child moved to Mother’s mother’s house, but

      Mother got back together with Father for a short time before ending the

      relationship permanently in 2017. Mother and Child returned to live with

      Mother’s mother. Following the parties’ failed efforts at mediation, the trial

      court held a final hearing on July 18, 2018. On October 18, the trial court

      entered an order awarding Mother primary physical custody subject to

      parenting time for Father, granting legal custody of Child to Mother, and

      ordering Father to pay child support. This appeal ensued.


                                     Discussion and Decision
[3]   Initially, we note that Mother’s appellee’s brief does not comply with our

      Appellate Rules. Mother’s brief is merely a recitation of her version of the facts

      relevant to the trial court’s custody determination. It is well settled that we will

      not consider a party’s assertions on appeal when she has failed to present cogent

      argument supported by authority and references to the record as required by the

      rules. See Shepherd v. Truex, 819 N.E.2d 457, 463 (Ind. Ct. App. 2004). If we

      were to address such arguments, we would be forced to abdicate our role as an


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2773 | June 19, 2019   Page 2 of 6
      impartial tribunal and would instead become an advocate for one of the parties.

      Id. This, clearly, we cannot do. Id. Accordingly, we proceed as if Mother did

      not file an appellee’s brief.


[4]   When an appellee does not file a brief, we do not need to develop an argument

      for her, and we apply a less stringent standard of review. In re Guardianship of

      R.M.M., 901 N.E.2d 586, 588 (Ind. Ct. App. 2009). We may reverse the trial

      court if the appellant is able to establish prima facie error, which is error at first

      sight, on first appearance, or on the face of it. Id. The appellee’s failure to

      submit a brief, however, does not relieve us of our obligation to correctly apply

      the law to the facts in the record in order to determine whether reversal is

      required. Khaja v. Khan, 902 N.E.2d 857, 868 (Ind. Ct. App. 2009). Where an

      appellant is unable to meet that burden, we will affirm. Blair v. Emmert, 495

      N.E.2d 769, 771 (Ind. Ct. App. 1986).


[5]   The trial court entered an Amended Final Order, which sua sponte included

      extensive and detailed findings of fact and conclusions thereon. In this

      situation, “the specific findings control our review and the judgment only as to

      the issues those specific findings cover. Where there are no specific findings, a

      general judgment standard applies and we may affirm on any legal theory

      supported by the evidence adduced at trial.” Trust No. 6011, Lake Cty. Trust Co.

      v. Heil’s Haven Cond. Homeowners Ass’n, 967 N.E.2d 6, 14 (Ind. Ct. App. 2012).

      Our standard of review of initial child custody determinations is well-settled:


              In deference to the trial court’s proximity to the issues . . . [w]e
              do not reweigh the evidence or determine the credibility of
      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2773 | June 19, 2019   Page 3 of 6
              witnesses. Instead, we consider the evidence most favorable to
              the judgment, with all reasonable inferences drawn in favor of
              the judgment. Finally, because the trial court was making an
              initial custody determination, it was required to consider all
              evidence from the time of Child’s birth in determining the
              custody arrangement that would be in the best interest of Child.


      Hughes v. Rogusta, 830 N.E.2d 898, 902 (Ind. Ct. App. 2005).


[6]   Indiana Code Section 31-14-13-2 (2018) provides that, in a paternity action,


              [t]he court shall determine custody in accordance with the best
              interests of the child. In determining the child’s best interests,
              there is not a presumption favoring either parent. The court shall
              consider all relevant factors, including the following:

              (1) The age and sex of the child.

              (2) The wishes of the child’s parents.

              (3) The wishes of the child, with more consideration given to the
              child’s wishes if the child is at least fourteen (14) years of age.

              (4) The interaction and interrelationship of the child with:

                       (A) the child’s parents;

                       (B) the child’s siblings; and

                       (C) any other person who may significantly affect the
                       child’s best interest.

              (5) The child’s adjustment to home, school, and community.

              (6) The mental and physical health of all individuals involved.


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2773 | June 19, 2019   Page 4 of 6
              (7) Evidence of a pattern of domestic or family violence by either
              parent. . . .


[7]   Here, the trial court carefully considered each statutory factor. The court found

      that Child was eight-years-old and had told the custody evaluator that she

      wanted “Mother and Father and her to reside [together] in Father’s residence.”

      Appellant’s App. Vol. 2 at 35. The court noted that “Mother and Father do not

      reside together[,] so the child’s preference cannot occur at this time.” Id. The

      court also found as follows:


              •        the parties are extremely hostile and volatile towards each
                       other[,] which is not in [C]hild’s best interest

              •        [both parties] and [C]hild have positive interactions and
                       interrelationships

              •        [neither parent was] in a relationship at the time of [the]
                       final hearing

              •        [Child] is well-adjusted to [both Mother’s and Father’s]
                       home and community

              •        Based on the totality of the evidence, it is in the best
                       interests of [C]hild to grant Mother primary physical
                       custody of [C]hild, specifically, Mother has had primary
                       physical custody of [C]hild by the court order since 2016,
                       Mother has had primary physical custody of [C]hild
                       whenever she and Father broke up, [C]hild is well-adjusted
                       and performing well at her current school, [C]hild has
                       friends, and she is a happy child.


      Appellant’s App. Vol. 2 at 32-36.


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2773 | June 19, 2019   Page 5 of 6
[8]    Father contends that the trial court abused its discretion when it awarded

       physical custody of Child to Mother. Father maintains that: it was clear error

       for the trial court to not consider Child’s wishes; the court should have adopted

       the opinion of the custody evaluator, who recommended that Father have

       physical custody of Child; the court’s finding that Mother has a new job

       “seem[s] unsupported by the evidence”; and the court “gave little consideration

       to Mother’s patterns of behavior in social relationships.” Appellant’s Br. at 14-

       15.


[9]    First, the trial court stated, correctly, that because Child was not at least

       fourteen years of age she was too young “to strongly consider her wishes

       regarding custody or parenting time.” Appellant’s App. Vol. 2 at 32. Still, the

       court acknowledged Child’s wish regarding custody, that she and her parents

       live together in Father’s residence, which the court was obliged to reject. Id. at

       35. Second, the trial court had discretion to reject the custody evaluator’s

       opinion. See Clark v. Madden, 725 N.E.2d 100, 109 (Ind. Ct. App. 2000). And,

       finally, the remainder of Father’s contentions on appeal amount to a request

       that we reweigh the evidence, which we cannot do. Father has not shown that

       the trial court abused its discretion when it awarded physical custody of Child

       to Mother.


[10]   Affirmed.


       Baker, J., and Robb, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 18A-JP-2773 | June 19, 2019   Page 6 of 6